UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID FINCHUM,

                                 Petitioner,
                                                                 19-CV-11523 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
LEROY FIELDS, Superintendent, Fishkill
Correctional Facility, N.Y.S. DOCCS,

                                 Respondent.

         Pursuant to the order issued February 18, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is denied as moot.

Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 18, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
